Citation Nr: 1014399	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  09-07 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for dental disability for 
compensation purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had over 20 years of active duty service ending 
with his retirement in November 1972.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2008, a 
statement of the case was issued in February 2009, and a 
substantive appeal was received in February 2009.  That same 
month, a personal RO hearing was scheduled.  However, the 
Veteran cancelled this hearing, and instead requested a Board 
video conference hearing, which was scheduled in January 
2010.  However, again, the Veteran cancelled the hearing.    

Additional evidence has been associated with the claims file 
since the statement of the case.  However, this evidence does 
not address the Veteran's disability and, in turn, is not 
applicable to the instant claim.  

The issues of increased ratings for posttraumatic stress 
disorder (PTSD) and hypertension were also on appeal, and 
addressed the February 2009 statement of the case.  However, 
in his substantive appeal, the Veteran indicated that he no 
longer wished to continue his appeal with respect to these 
issues.  Thus, there remain no allegations of errors of fact 
or law for appellate consideration of these issues.  See 38 
C.F.R. § 20.204

A claim for service connection for dental disability is also 
considered a claim for VA outpatient dental treatment.  Mays 
v. Brown, 5 Vet.App. 302, 306 (1993).  In dental claims, the 
RO adjudicates the claim for service connection and the VA 
Medical Center adjudicates the claim for outpatient 
treatment.  As this matter stems from an adverse 
determination by the RO, the appeal is limited to the issue 
of service connection for a dental disorder.  Therefore, the 
claim for service connection for a dental disorder for 
obtaining VA outpatient dental treatment is referred to the 
RO for further referral to the appropriate VA medical 
facility.  See 38 C.F.R. § 17.161

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's dental disability is not a disorder for which 
service connection can be granted for compensation purposes.



CONCLUSION OF LAW

Service connection for dental disability for compensation 
purposes is not warranted.  38 U.S.C.A. §§ 1110, 1712 (West 
2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in a January 2008 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in January 2008, which was prior to the 
May 2008 rating decision.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection.  Further, the January 2008 letter 
gave notice of the types of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal. 

In sum, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, a private 
opinion and a VA examination report with addendum.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The Veteran was afforded a VA examination in February 2008 
with an April 2008 addendum.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The examination report with 
addendum obtained contains sufficient information to decide 
the issue on appeal.  See Massey v. Brown, 7 Vet.App. 204 
(1994).  Thus, the Board finds that a further examination is 
not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The Veteran is claiming entitlement to service connection 
for a dental disability, which has been described as 
periodontitis disease.  Specifically, the Veteran is 
claiming that his dental disability is secondary to his 
service-connected PTSD.  Service connection is warranted for 
a disability, which is proximately due to, or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310.  
The Court has also held that service connection can be 
granted for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet.App. 439 (1995).  

Service treatment records are silent with respect to any 
dental trauma.  A November 1972 service examination prior to 
retirement showed that the Veteran was missing teeth 1, 2, 4, 
13, 16, 17, 29, 31 and 32.  The Veteran was categorized as 
Dental Class 1.

After service, the claims file includes a November 2007 
private opinion from the Veteran's dentist, who treated the 
Veteran for just over ten years.  The opinion noted a rapid 
decline in the Veteran's periodontal health and indicated 
that one aspect that had become clear in the last several 
years was the wear due to bruxing, which the dentist 
strongly believed contributed to the loss of bone and perio 
support.  The examiner also indicated that the Veteran's 
PTSD contributed to this condition due to elevated stress 
and anxiety.  

In support of his claim, the Veteran also submitted an 
August 2008 internet publication, which indicated a strong 
relationship between periodontal disease and psychological 
problems.  

The Veteran was afforded a VA examination in February 2008.  
The Veteran reported that his bruxing habit was due to his 
service-connected PTSD.  He also indicated that the Agent 
Orange exposure may have played a role in his periodontal 
disease.  On physical examination, the Veteran was missing 
teeth 1, 3 through 5, 10, 12 through 17, 19, 24 through 26, 
and 28 through 32.  The occlusion was not applicable due to 
loss of teeth and the midline, overjet and overbite could 
not be measured due to loss of mandibular anterior teeth.  
Similarly, the mandibular movements could not be measured 
due to loss of teeth, but appeared within normal limits.  
Joint sounds were absent and there was no significant 
deviation on opening or closing.  There was no significant 
tenderness to palpation of the muscles of mastication.  The 
gingival tissues appeared red, slightly swollen with areas 
of gingival recession and loss of stipling.   

The Veteran reported that he required extra dental care and 
had difficulty dealing with his dentures.  He also felt that 
his gum infections, loss of teeth, difficulty chewing food 
properly, and loss of bone and gum tissue were all related.  
On x-ray, the Veteran showed generalized horizontal and 
localized vertical alveolar bone loss.  The 
temporomandibular joints appeared within normal limits, 
bilaterally symmetrical and normally located within the 
articular fossa.  The maxillary sinuses appeared clear and 
bilaterally symmetrical.  There were no other significant 
radiographic changes noted.  The diagnosis was acquired loss 
of teeth and chronic adult periodontitis, generalized, 
moderate to advanced.  The examiner concluded that the 
dental conditions as a result of the service-connected 
disabilities do not provide dental eligibility for patients.  
Likewise, there was no dental rating for periodontal disease 
as was claimed by the Veteran.  

In an April 2008 addendum, the same doctor indicated that he 
reviewed the claims file and opined that the Veteran's PTSD 
may contribute to both problems of periodontal disease and 
bruxism; however, the cause of periodontal disease was 
multifactorial.  The majority of patients with periodontal 
disease do not have PTSD.  Likewise, bruxism was often found 
in patients with stress, but not always.  It may again be 
that stress aggravated an existing problem, but may not be 
the cause of it.  Thus, while the examiner agreed that 
stress and PTSD may contribute to the Veteran's dental 
problems, he could not resolve the issue without resorting 
to mere speculation as to whether stress and PTSD caused the 
problems.  The examiner continued that he saw mild to 
moderate occlusal/incisal wear.  However, it was difficult 
to assess the amount of wear that had occurred as a result 
of bruxing since because of the multiple missing teeth, 
increased function on the remaining teeth may also result in 
increased attrition.  Again, the examiner stated that he 
would have to resort to mere speculation regarding the 
etiology if his wear and a possible relation to PTSD and 
bruxism.      

Treatable carious teeth, replaceable missing teeth, dental 
or alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  As such, service connection 
for compensation purposes is not available for a dental 
condition other than one resulting from dental trauma.  

However, while the medical evidence of record does not show 
that the Veteran's dental condition is a result of dental 
trauma in service, the record does indicate that his dental 
disability may be secondary to his service-connected PTSD on 
the basis of aggravation.  The Board notes that missing teeth 
may be compensable for rating purposes under Diagnostic Code 
9913 ("loss of teeth, due to loss of substance of body of 
maxilla or mandible without loss of continuity").  However, 
the note immediately following this code states, "these 
ratings apply only to bone loss through trauma or disease 
such as osteomyelitis, and not to the loss of the alveolar 
process as a result of periodontal disease, since such loss 
is not considered disabling."  38 C.F.R. § 4.150, Diagnostic 
Code 9913.  Thus, even though the VA examination indicated 
that the Veteran had generalized horizontal and localized 
vertical alveolar bone loss, there was no indication of loss 
of substance of body of maxilla or mandible.  In other words, 
the Veteran has not lost his teeth and the surrounding bone 
to such an extent that he could not be fitted with a bridge.  
In sum, the Veteran has been diagnosed with periodontitis, 
which is not considered a disability for compensation 
purposes   Therefore, the Veteran does not have a service-
connected compensable dental disability (Class I 
eligibility).  See 38 C.F.R. § 17.161(a).

In conclusion, the Board finds that the Veteran has not 
presented any competent evidence that he has a dental 
disorder for which service-connected compensation may be 
granted.  In conclusion, for these reasons, the preponderance 
of the evidence is against the claim; the benefit-of-the-
doubt rule does not apply.  38 C.F.R.  § 3.102; see also 
Schoolman v. West, 12 Vet.App. 307, 311 (1999).  Thus, the 
appeal is denied. 


ORDER

Service connection for dental disability for compensation 
purposes is not warranted.  The appeal is denied. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


